Citation Nr: 1013654	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  02-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from December 1976 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In May 2005, September 2005, October 2006, and October 2007, 
the Board remanded this case for further development.  The 
requested development has not been completed; hence, another 
remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in April 2005, the Veteran 
requested a hearing before a Veterans Law Judge at his local 
RO.  In May 2005, September 2005, October 2006, and October 
2007, the Board remanded this case for, among other actions, 
the scheduling of such a hearing.  However, there is no 
indication in the record that the Veteran has been scheduled 
for such a hearing, or that he has withdrawn his request for 
such a hearing.  See 38 C.F.R. § 20.704(b),(e) (2009).  
Moreover, in a response to the most recent Supplemental 
Statement of the Case issued in November 2009, the Veteran 
indicated that he was still waiting for his hearing and he 
requested that he be scheduled for a videoconference hearing 
in Detroit.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  To accord the Veteran due 
process, the RO should schedule the Veteran for a 
videoconference hearing before a Veterans Law Judge at the 
earliest convenient time.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing 
at the RO.  The Veteran should be notified 
of the date, time, and place of such a 
hearing by letter mailed to his current 
address of record, with a copy to his 
representative.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

